DETAILED ACTION

Drawings
The drawings are objected to because, in figure 7, element 98 is defined in the specifications as a recess in a door frame, but element 98 appears to be shown as part of the door or latch bolt assembly.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Objections
The claims create a combination/subcombination issue in that it is unclear if applicant intends to claim just the subcombination of a "push pad exit device" or the entire combination of a "push pad exit device" and a "door" and/or a “door frame”.  Applicant must clarify what is intended to be claimed and amend the claims to be consistent with that intent.  For purposes of this Office action, only the subcombination is being considered positively claimed.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 9, 12-15, 17-19, and 21-25 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Horgan, Jr., US Patent 4,382,620.  As in claim 1, a push pad exit device for mounting on a door comprising a push pad actuator (broadly considered as including 301) mounted horizontally on a surface of a door; a latching mechanism, enclosed within a door handle (see figures 4 and 5), the door handle mounted vertically to the surface of the door; the latching mechanism operable to cause a latch bolt assembly (including 107 and 108) to engage and disengage with a latching recess 401 in a door frame to transition the door between a first latched position and a second unlatched position; the latching mechanism comprising a motion transfer link (including 101), a lever arm 102, and an over-center link 104, the motion transfer fink, lever arm and over-center link being in mechanical connection and having first positions .corresponding to the first latched position and second positions corresponding to the second unlatched position; the push pad actuator having an actuator arm pivotally connected to a housing 300 mounted on the door at one end and engage at a free end with the motion transfer link of the latch assembly, the actuator arm having a first position corresponding to the first latched position and a second position corresponding to the first unlatched position; wherein the motion transfer link converts horizontal motion from the push pad actuator into vertical motion to the latching assembly; wherein the latch, bolt assembly biases the actuator arm and latching mechanism to the first latched position; wherein the application of inwardly directed force to the actuator arm biases the actuator arm and the latching assembly to the second unlatched position.  As in claim 9, a manual catch (broadly considered the inherent means for operation of 301), the manual catch being operable to lock the actuator arm in its second unlatched position, wherein and the latching mechanism is locked in its second unlatched position.  
Claims 12-15, 17-19, and 21-25 are rejected using the same or similar reasoning as above.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Horgan, Jr.
Although the claimed indicia on the actuator arm is not provided, the examiner serves Official Notice that the use of indicia in mechanical locking/latching arrangements is very old and well known in allowing for a user to identify the extent of rotation of a locking/latching components, particularly when using a key, knob, or handle.  It would have been obvious at the time the invention was made to include in the design of Horgan such a modification, for the purpose of allowing for a user to identify the extent of rotation of a locking/latching components, particularly when using a key, knob, or handle, as well known and established in the art. 

Allowable Subject Matter
Claims 2-9, 11, 16, 20, and 26 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARK A WILLIAMS whose telephone number is (571)272-7064.  The examiner can normally be reached on Monday through Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kristina Fulton can be reached on (571) 272-7376.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/MARK A WILLIAMS/          Primary Examiner, Art Unit 3675